[1] The complaint in the municipal court contained at least an attempt to charge defendant therein with commission of the crime of obtaining money by false pretenses, a misdemeanor. Where this is so, and the jurisdiction challenged is that of a court of record, the failure to state all of the facts necessary to constitute such crime does not entitle the defendant to discharge by means of the writ of habeas corpus. (Ex parte Ruef,150 Cal. 665 [89 P. 605].) The writ is available for that purpose in an inferior court. (In re Hernandez, 64 Cal.App. 71
[220 P. 423].)
But the constitution, in providing for municipal courts, has made them courts of record, and has plainly distinguished them from "inferior courts." (Const., art. VI, secs. 1 and 12.) *Page 177 
Assuming, without deciding, that the complaint against defendant, in the count on which he was convicted, is defective in the particulars stated by him in his petition herein, and that thereby the facts stated in said count are not sufficient to constitute the crime of obtaining money by false pretenses, this does not entitle him to the writ. He must be content with the ordinary remedies, including his right of appeal.
The petition is denied.
Houser, J., and York, J., concurred.